[Cite as W.P.C. v. S.R., 2020-Ohio-3178.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

W.P.C.,                                           :

                 Petitioner-Appellee,             :
                                                             No. 108613
                 v.                               :

S.R.,                                             :

                 Respondent-Appellant.            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: June 4, 2020


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                     Case Nos. CV-17-885870 and CV-17-885888


                                            Appearances:

                 W.P.C., pro se.

                 David M. Leneghan and K. Scott Carter, for appellant.


SEAN C. GALLAGHER, P.J.:

                   Respondent-appellant S.R. appeals the decision of the trial court to

issue a civil stalking protection order (“CSPO”) against him. Upon review, we affirm

the trial court’s decision and uphold the CSPO and its terms.
      Background

               On September 13, 2017, petitioner-appellee W.C. filed a petition to

obtain a CSPO on behalf of himself, his wife, and his two minor children. A

temporary, ex parte protection order was issued and was extended during the

pendency of the matter. The parties agreed to a continuance, and the trial court

conducted a full hearing in April 2019.

               The transcript reflects petitioner and his family lived across the street

from respondent in Broadview Heights before they moved away from the

neighborhood. Testimony was presented regarding a number of incidents involving

menacing conduct by respondent that was directed at petitioner and his family

members.

               In September 2017, an incident occurred in which petitioner and

respondent were involved in a verbal and physical altercation and the police were

called. Petitioner and respondent provided different accounts of what transpired.

Officer Kevin Pozek testified that he conducted an investigation, determined

respondent was the primary aggressor, and arrested respondent. Officer Pozek also

testified that respondent stated to “make sure I tell that [expletive] I will break his

arm next time.” Evidence was presented of physical harm caused to petitioner.

Petitioner stated that respondent returned in front of his house and threatened “do

you want to play some more.”

               Petitioner testified to another incident that occurred about a month

prior to the assault in which respondent made a threat to the effect of “I will knock
your teeth — or send you to the dentist.” He testified that about a week thereafter,

petitioner made the comment “any time you’re ready, [expletive].”

              Petitioner’s wife testified to respondent’s intimidating conduct

toward her and her children. She testified to an incident where respondent was

wagging his finger at her children on the sidewalk and was very angry. Respondent

threatened her husband while in her and their children’s presence. She also testified

that after the assault incident, respondent began standing in the middle of his yard

staring at her house, and he also started “pacing up and down in front of the house.”

She testified to other intimidating behavior in which respondent would follow her

out whenever she took her dog for a walk in the neighborhood, and respondent

would stare at her from the street corner. She testified that if she were behind

respondent in her car while driving into the subdivision, “he would hit his brakes”

and she had to proceed at “three miles an hour.”         She further testified that

respondent began videotaping her children, which she witnessed. She testified that

her youngest daughter started sleeping with her because she was having nightmares

about respondent.     Ultimately, the family decided to move away from the

neighborhood because of respondent.

              Respondent and his wife testified and provided their accounts of what

transpired. Respondent maintained that at best a couple of conditional threats were

made to defend himself and that there was no showing of physical harm or mental

distress.
               On April 30, 2019, the trial court granted the petition and issued a

CSPO against respondent for a period of four years. The protected persons include

petitioner, his wife, and their two children. In the journal entry, the trial court found

as follows:

      The court found the testimony of petitioner [W.C.], Broadview Heights
      Police Officer Pozek, and [petitioner’s wife R.C.] to be credible. After
      review of all testimony and evidence in this matter, the court hereby
      finds by a preponderance of evidence that the respondent has
      knowingly engaged in a pattern of conduct that caused petitioner and
      his family to believe that the respondent will cause physical harm or
      cause or has caused mental distress. Evidence of the pattern of conduct
      was supported by testimony as to the following: The physical
      altercation with petitioner (which resulted in respondent’s assault
      conviction); the respondent videotaping the petitioner’s children;
      testimony that respondent was watching or acting in an intimidating
      manner toward the petitioner and his family; the verbal threats to
      petitioner and his spouse [R.C.]; and testimony that after the
      respondent was arrested for the incident with petitioner, he was back
      on or near petitioner’s property shouting “do you want to play some
      more,” the evidence supports that petitioner believed the respondent
      will cause physical harm (and has caused physical harm with the
      assault of [petitioner W.C.]) and also has caused mental distress to
      petitioner and his family.

               Respondent timely appealed the trial court’s decision. The matter is

now before us for review.

      Law and Analysis

               Respondent raises two assignments of error.             Under his first

assignment of error, respondent claims the trial court erred when it granted the

CSPO because he believes it was not supported by a preponderance of the evidence.

               R.C. 2903.214 allows a person to seek a civil protection order by filing

a petition alleging that the respondent engaged in a violation of R.C. 2903.211,
menacing by stalking. The petitioner may seek relief on behalf of any other family

or household member. R.C. 2903.214(C). However, it must be established, by a

preponderance of the evidence, that the respondent committed a violation of R.C.

2903.211 against each family or household member to be protected. M.J.W. v. T.S.,

8th Dist. Cuyahoga No. 108014, 2019-Ohio-3573, ¶ 21, citing Prater v. Mullins, 3d

Dist. Auglaize No. 2-13-04, 2013-Ohio-3981, ¶ 8.

               In relevant part, R.C. 2903.11 defines menacing by stalking as follows:

“No person by engaging in a pattern of conduct shall knowingly cause another

person to believe that the offender will cause physical harm to the other person * * *

or cause mental distress to the other person * * *.” R.C. 2903.211(A)(1). A person

acts “knowingly” when “the person is aware that the person’s conduct will probably

cause a certain result or will probably be of a certain nature.” R.C. 2901.22.

               A “[p]attern of conduct” is defined as “two or more actions or

incidents closely related in time” regardless of a prior conviction.                R.C.

2903.211(D)(1). “‘[T]he temporal period within which the two or more actions or

incidents must occur * * * [is a] matter to be determined by the trier of fact on a case-

by-case basis.’” Elkins v. Manley, 8th Dist. Cuyahoga No. 104393, 2016-Ohio-8307,

¶ 16, quoting Ellet v. Falk, 6th Dist. Lucas No. L-09-1313, 2010-Ohio-6219, ¶ 22.

               “Mental distress” is defined to include “[a]ny mental illness or

condition that would normally require psychiatric treatment, psychological

treatment, or other mental health services, whether or not any person requested or

received psychiatric treatment, psychological treatment, or other mental health
services.” R.C. 2903.211(D)(2)(b). Expert testimony is not required to establish

mental distress, and the trier of fact can rely on its own knowledge and experience

in determining whether mental distress has been caused. Smith v. Wunsch, 162

Ohio App.3d 21, 2005-Ohio-3498, 832 N.E.2d 757, ¶ 18 (4th Dist.).

              In this case, respondent claims that there was a lack of evidence to

support granting a protection order as to petitioner and each of the family members.

We recognize that “‘[a] court must take everything into consideration’” when

determining whether the respondent’s conduct constitutes a pattern of conduct,

even though certain actions, in isolation, may not seem particularly threatening.

Guthrie v. Long, 10th Dist. Franklin No. 04AP-913, 2005-Ohio-1541, ¶ 12, quoting

Miller v. Francisco, 11th Dist. Lake No. 2002-L-097, 2003-Ohio-1978.

Furthermore, although a petitioner cannot obtain a CSPO protecting other family

members “‘simply by presenting evidence as to one of the persons to be covered’” in

the case of a pattern of conduct directed at multiple persons, “‘the same evidence

may establish the elements of R.C. 2903.211(A)(1) as to multiple persons to be

protected under a CSPO.’” M.J.W., 8th Dist. Cuyahoga No. 108014, 2019-Ohio-

3573, at ¶ 21, quoting Prater, 3d Dist. Auglaize No. 2-13-04, 2013-Ohio-3981, at ¶ 8.

              The record reflects that testimony and evidence was presented

regarding the assault incident that led to respondent’s criminal conviction.

Petitioner testified to multiple incidents in which he was threatened and intimidated

by respondent. Not only did respondent cause petitioner physical harm during the

assault incident, but he threatened physical harm such as to “knock your teeth out.”
               Petitioner’s wife testified to respondent’s intimidating behavior of

staring at her house and pacing in front of her house, following her out on dog walks,

staring at her from the corner of the street, and braking his car and slowing down in

front of her vehicle. She also testified to conduct relating to her children. She

testified to an incident involving respondent wagging his finger at the children and

to respondent threatening petitioner in her and her children’s presence. She also

witnessed respondent videotaping her children. She testified to her youngest child

having nightmares. Ultimately, respondent’s conduct led the family to move from

the neighborhood. The trial court was permitted to rely on its own knowledge and

experience and could reasonably infer from the circumstances that mental distress

was caused to the entire family.

               Our review reflects that competent, credible evidence was presented

to establish respondent committed menacing by stalking against petitioner and each

family member to be protected. Moreover, there is ample competent, credible

evidence to support each element of menacing by stalking and the trial court’s

finding “by a preponderance of evidence that the respondent has knowingly engaged

in a pattern of conduct that caused petitioner and his family to believe that the

respondent will cause physical harm or cause or has caused mental distress.”

Accordingly, we uphold the trial court’s decision to grant the petition for a CSPO

against respondent. The first assignment of error is overruled.

               Under the second assignment of error, respondent claims the trial

court erred by issuing a civil stalking protection order for a period in excess of five
years from the date the ex parte order was issued. He cites no legal authority for this

claim, and a plain reading of R.C. 2903.214 dictates otherwise.

               R.C. 2903.214(D)(1) permits a court, upon request, to issue a

temporary, ex parte protection order after a petition has been filed. Any protection

order that is issued on the merits after a full hearing is a separate order. It is not a

continuation of the ex parte order as respondent suggests. R.C. 2903.214(E)(2)(a)

provides that “[a]ny protection order issued pursuant to this section shall be valid

until a date certain but not later than five years from the date of its issuance.” The

trial court complied with the statute and issued a CSPO for a period of four years

from the date of issuance. Respondent’s second assignment of error is overruled.

               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


                                 _____
SEAN C. GALLAGHER, PRESIDING JUDGE

FRANK D. CELEBREZZE, JR., J., and
MICHELLE J. SHEEHAN, J., CONCUR